Citation Nr: 0526918	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  96-45 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected 
paravertebral myositis and back pain.

2.  Entitlement to an increased rating for paravertebral 
myositis and back pain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had certified active military service from June 
1985 to July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied the veteran's claim of entitlement to an 
increased rating for paravertebral myositis and back pain, 
evaluated as 20 percent disabling.  In April 2000, the RO 
denied a claim of entitlement to service connection for a 
nervous condition secondary to service-connected 
paravertebral myositis and back pain.  In June 1999 and March 
2004, the Board remanded one or both of the claims for 
additional development.  In January 2005, the RO granted the 
veteran's increased rating claim to the extent that it 
increased the veteran's rating to 40 percent, with an 
effective date of May 18, 1993 for the 40 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's claims file shows that in a report 
from Nydia Brugueras, M.D., dated in July 2002, Dr. Brugueras 
indicated that the veteran had been receiving treatment since 
January 1994, and that she was "disabled permanently," 
apparently secondary to major depression.  In reports, dated 
in March and November of 2002, Dr. Antonio L. Sanchez, M.D., 
indicated that the veteran was unable to work due to back 
pain and psychiatric symptoms.  In VA mental disorders 
examination reports, dated in May 2003 and November 2004, the 
veteran stated that she had to stop working due to her back 
disability.  Furthermore, in the November 2004 VA mental 
disorders examination report the veteran stated that she was 
receiving a specific amount of disability benefits from the 
Social Security Administration (SSA).  

In summary, the evidence indicates that the veteran is 
receiving SSA disability due to back, and possibly 
psychiatric, symptoms.  The claims file does not currently 
contain the SSA's decision, or any of the medical evidence 
used to support the SSA's decision.  On remand, the SSA's 
decision and medical records should be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should attempt to obtain the 
veteran's SSA records, and to associate 
them with the claims file.

2.  After undertaking any development 
deemed necessary, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

